Citation Nr: 0201585	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  97-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for bilateral hearing 
loss, diarrhea, and residuals of asbestos exposure.  

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1981.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and April 1997 RO rating 
decisions.  The April 1994 rating decision, in pertinent 
part, denied service connection for a psychiatric disability.  
The April 1997 rating decision found that new and material 
evidence had not been submitted to reopen claims for service 
connection for bilateral hearing loss, diarrhea, and 
residuals of asbestos exposure.  Service connection was also 
denied for a skin condition (later clarified to be a scar on 
the right cheek).  The veteran testified at a Travel Board 
hearing held at the RO in May 2000.  

In an August 2000 decision, the Board granted service 
connection for a scar of the right cheek.  Service connection 
was denied for a psychiatric disability, and the Board also 
denied the veteran's applications to reopen claims for 
service connection for bilateral hearing loss, diarrhea, and 
residuals of asbestos exposure.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2001, the 
VA Secretary filed a motion with the Court, requesting that 
the Board decision be vacated, except as to the grant of 
service connection for a scar of the right cheek, and the 
case remanded for consideration of the notice and duty to 
assist provisions of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By a March 2001 order, the Court granted the 
motion.  




FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for bilateral hearing loss and denied 
service connection for diarrhea and residuals of asbestos 
exposure in April 1994, and the veteran did not appeal.  
Evidence submitted since then is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  The veteran presently has a personality disorder, and he 
does not have an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for bilateral hearing 
loss, diarrhea, and residuals of asbestos exposure, and the 
April 1994 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  A personality disorder may not be service connected, and 
a claimed acquired psychiatric disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Air Force from July 1977 to July 
1981.  His duties included those of a fire protection 
specialist.  The veteran's service medical records indicate 
that at the time of an April 1997 enlistment examination, the 
audiological evaluation showed that pure tone thresholds were 
all 15 decibels or less except at 500 Hz in the left ear 
where the pure tone threshold was 20.  There was also a 
notation of hearing loss.  The veteran was treated for 
complaints of diarrhea and nausea and similar symptoms on 
various occasions during his period of service.  The 
assessment in September and October 1979 was acute 
gastroenteritis.  A September 1980 treatment entry noted that 
the veteran complained of anorexia with nausea, weight loss, 
and fatigue.  The assessment was anorexia of unknown 
etiology.  When seen later that month, physical examination 
was essentially normal, and it was commented that fatigue 
might be related to depression.

In a November 1980 questionnaire for an occupational health 
examination, the veteran reported that he was a firefighter 
and was exposed to various toxic or hazardous materials 
including asbestos; there was no reported diagnosis of 
asbestos-related disease.  A December 1980 audiogram noted 
the veteran had been exposed to the noise of jet engines.  
Pure tone thresholds were all 15 decibels or less except at 
6000 Hz in the left ear where the decibel threshold was 25.  
At the time of a January 1981 periodic examination, the 
veteran checked that he did not have hearing loss, depression 
or excessive worry, or nervous trouble of any sort.  He did 
check that he had stomach, liver, or intestinal trouble.  The 
January 1981 periodic examination report included notations 
that the psychiatric evaluation was normal.  The audiological 
evaluation showed that pure tone thresholds were all 15 
decibels or less, except at 6000 hertz in the left ear where 
the decibel threshold was 25.  It was noted that the veteran 
had been treated for acute gastroenteritis in service, but 
that he had had a good recovery with treatment by diet.  The 
veteran's service medical records also indicate that during 
various times in service, into 1981, he was seen at a mental 
health clinic on a regularly scheduled basis for adjustment 
reaction, adjustment problems, situational problems, anger 
management, hostility, etc.  The veteran was discharged from 
active service in July 1981.

In July 1981, the veteran filed a claim for service 
connection for bilateral hearing loss.  No other conditions 
were mentioned.

In August 1981, the RO denied service connection for 
bilateral hearing loss as not shown during service.  The 
veteran was informed of this action and he did not appeal.  

Private treatment records dated from March 1989 to September 
1993 indicate that the veteran was treated for various 
disabilities.  A June 1989 outpatient treatment entry notes 
that he was seen for diarrhea.  A March 1990 entry reports 
that he was seen for diarrhea, a sore throat, headaches, etc.  
In October 1990, the veteran gave a history of chronic 
diarrhea for 11 years.  In May 1991, it was noted that the 
veteran complained that diarrhea persisted.  A June 1991 
treatment entry relates an assessment of chronic diarrhea.  

In a July 1991 letter, Seth Rosenzweig, M.D. reported that he 
first saw the veteran about a month earlier for evaluation of 
diarrhea which the veteran said he had episodically since 
1979 when he was in service.  The veteran stated that his 
current episode began 10 months ago.  It was reported that 
the veteran drank 3-6 alcoholic drinks a day.  The veteran 
had slightly elevated bilirubin that the doctor thought could 
represent Gilbert's syndrome, and the veteran was told that 
he might have irritable bowel syndrome, although he could not 
be certain that some of diarrhea was not caused by alcohol.  
A July 1991 private treatment entry noted that the veteran 
was seen for follow-up of irritable bowel syndrome.  

A September 1993 report from The Center for Mental Health at 
The Reading Hospital notes that the veteran had been a client 
of the agency for the last 10 to 12 years and that since 
March 1989 he had been seen every other week for control or 
containment of compulsive behavior.  

In October 1993 the veteran filed a claim for service 
connection for asbestosis, hearing loss, chronic diarrhea, 
and a "physiological disorder."

In April 1994, the RO denied service connection for 
asbestosis, diarrhea, and a psychiatric disability, and 
denied the veteran's application to reopen a claim for 
service connection for hearing loss.  The veteran was 
informed of this decision in May 1994.  He did not appeal the 
asbestos, diarrhea, or hearing loss issues.  The veteran 
filed a notice of disagreement with the RO's denial of 
service connection for a psychiatric disability in December 
1994, and the RO issued a statement of the case on the issue 
of entitlement to service connection for a psychiatric 
disability in January 1996.  A subsequent January 1996 
statement from the veteran is accepted as a timely 
substantive appeal as to the psychiatric issue.  

Evidence received since the April 1994 RO decision, besides 
duplicate records, is summarized below.

Private treatment records dated from January 1994 to January 
1995 note that the veteran was treated for several disorders.  
A January 1994 entry includes a notation of diarrhea.  

In a March 1996 statement, a psychologist who had treated the 
veteran since 1993 at The Center for Mental Health at The 
Reading Hospital, noted that the veteran did not meet the 
criteria for Axis I psychiatric diagnosis, but that his 
problems consisted of a personality disorder on Axis II.  
Other earlier records from this facility also note a 
diagnosis of personality disorder.  (The earliest record was 
in February 1983 and it noted a diagnosis of a personality 
disorder.)  Private and VA records dated to 1998 show ongoing 
treatment for the condition.  

The veteran underwent a VA audiological examination in July 
1998.  He reported decreased hearing since service.  It was 
noted that the veteran had a history of noise exposure 
throughout his military career from aircraft and that 
occupational noise exposure included factory work.  
Recreational noise exposure was reported to include being a 
volunteer firefighter.  The examination indicated that pure 
tone thresholds in the veteran's right ear were 15 decibels 
at 500 Hz, 15 decibels at 1000 Hz, 25 decibels at 2000 Hz, 20 
decibels at 3000 Hz, and 25 decibels at 4000.  As to the left 
ear, pure tone thresholds were 20 decibels at 500 Hz, 15 
decibels at 1000 Hz, 15 decibels at 2000 Hz, 15 decibels at 
3000 Hz, and 20 decibels at 4000 Hz.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 100 in the left ear.  The diagnosis was 
sensorineural hearing loss beginning at 6000 hertz, 
bilaterally.  The examiner reported that the veteran's 
records were reviewed and that his military records showed 
normal hearing.  

The veteran also underwent a VA examination of the intestines 
in August 1998.  He reported that he had suffered diarrhea 
since service, and that after service he would have 
intermittent diarrhea for a few months at a time.  The 
veteran stated that he had undergone a sigmoidoscopy and a 
barium enema in 1991 which were negative.  He also indicated 
that milk and ice cream had bother him since the late 1980s 
or early 1990s.  The examiner noted that the veteran most 
likely had irritable bowel syndrome possibly worsened by 
alcohol intake with superimposed partial lactose intolerance.  
Blood, bacteriology, and barium enema studies were all 
normal.

At a May 2000 Travel Board hearing, the veteran testified 
that he was a firefighter on the flight line in service and 
claimed that he had hearing loss as a result of exposure to 
aircraft engine noise.  He stated that he had diarrhea since 
service in 1979 and that tests in 1998 had shown that he had 
irritable bowel syndrome complicated by lactose intolerance.  
The veteran maintained that service connection was warranted 
for a psychiatric condition, and he noted that he had 
received counseling during and after service.  He argued that 
service connection was warranted for asbestos exposure.  The 
veteran submitted documents concerning asbestos being present 
on a base at which he was stationed.  He said that he was 
exposed to asbestos in service, although he had not been 
diagnosed as having asbestosis or a similar condition, and he 
was unsure if he had a disability from asbestos exposure.  

As noted in the introduction of the present Board decision, 
the Court remanded the case to the Board in March 2001.  By a 
June 2001 letter, the Board informed the veteran and his 
representative that they could submit additional evidence and 
argument.  No additional evidence was submitted, and in 
October 2001 the representative submitted additional written 
argument.



II.  Analysis

A.  VCAA

The Secretary's February 2001 motion and the March 2001 Court 
order direct that the Board determine whether there has been 
compliance with the notice and duty to assist provisions of 
the recently enacted VCAA.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  In August 2001, the VA published final 
regulations implementing the VCAA, including a regulation on 
the notice and duty to assist provisions.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In brief, the VA must notify the 
claimant of the evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, the 
pertinent parts of the VCAA and companion regulation provide 
that the VA must make reasonable efforts to obtain evidence 
to substantiate the claim, including obtaining identified 
records and providing a VA examination when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  New 38 C.F.R. § 3.159(c) includes provisions that 
the VA will attempt to obtain identified records even in an 
application to reopen a previously denied claim, but a VA 
examination will not be provided until a previously denied 
claim has been reopened with new and material evidence; these 
provisions are effective only as to applications to reopen 
which are received on and after August 29, 2001 (they do not 
apply to the instant case).  66 Fed.Reg. 45,620, 45,630 
(Aug.29, 2001).

As to the issues on appeal, through correspondence, rating 
decisions, the statement of the case, supplemental statements 
of the case, and the now-vacated August 2000 Board decision, 
the veteran has been informed of the evidence necessary to 
substantiate his applications to reopen claims for service 
connection for bilateral hearing loss, diarrhea, and 
residuals of asbestos exposure, as well as the claim for 
service connection for a psychiatric disorder.  Identified 
medical records have been obtained as to all these issues, 
even though the VA has no duty to obtain records on the 
applications to reopen claims.  VA examinations have been 
provided on some of the issues, even though the VA has no 
duty to provide examinations on the applications to reopen 
claims.  As to the issue of service connection for a 
psychiatric disorder, a VA examination is not necessary given 
the facts presented, as there is sufficient competent medical 
evidence of record to decide the claim.  See new 38 C.F.R. 
§ 3.159(c)(4).  The veteran has also been afforded a Board 
hearing.  The Board finds that the notice and duty to assist 
provisions of the VCAA and the related VA regulation have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

B.  New and Material Evidence to Reopen Claims for Service 
Connection for
Bilateral Hearing Loss, Diarrhea, and Residual of Asbestos 
Exposure

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

Unappealed RO decisions are final, and may be reopened only 
upon submission of additional evidence that is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  If a claim is reopened 
with new and material evidence, the claim will be reviewed 
based on all the evidence of record.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[There is a new definition of "new and material evidence" 
which is effective as to applications to reopen claims filed 
on and after August 29, 2001; such new definition is 
inapplicable to the present case.  See 66 Fed.Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).]  

1.  Bilateral Hearing Loss

The RO initially denied service connection for bilateral 
hearing loss in August 1981 on the basis that hearing loss 
was not shown.  In April 1994, the RO denied an application 
to reopen the claim.  The evidence of record at that time 
consisted of the service medical records.  Since the 1994 RO 
decision, a 1998 VA audiometric examination has shown a 
diagnosis of bilateral sensorineural hearing loss beginning 
at 6000 hertz.  However, since the results of that 
examination demonstrate that the veteran does not currently 
have a hearing loss disability under the standards of 
38 C.F.R. § 3.385, the new evidence is not material.  Without 
a current hearing loss disability under the standards of 
38 C.F.R. § 3.385, there is no disability for which service 
connection might be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  The new evidence is not material as it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board concludes 
that new and material evidence has not been submitted since 
the 1994 RO decision.  Thus, the claim for service connection 
for hearing loss has not been reopened, and the 1994 decision 
remains final.

2.  Diarrhea

Service connection for diarrhea was denied by the RO in April 
1994 and that decision became final.  The evidence at that 
time showed that the veteran had episodes of diarrhea during 
service and was seen for complaints of chronic diarrhea many 
years after service (and claimed the condition had persisted 
since service).  The veteran had also been diagnosed with 
irritable bowel syndrome years after service.  

The evidence submitted since the 1994 RO decision includes 
some additional medical records which note diarrhea many 
years after service; such is cumulative information, not new 
evidence.  A 1998 VA examination noted that the veteran 
probably had irritable bowel syndrome possibly worsened by 
alcohol intake with superimposed partial lactose intolerance.  
As the possibility that the veteran had irritable bowel 
syndrome was already considered in the 1994 RO decision, this 
evidence is cumulative and not new.  There is also evidence 
that the veteran may have lactose intolerance contributing to 
his condition.  While this evidence is new, it is not 
material evidence as it does not link any current diarrhea 
with service, and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes that new and material evidence has not 
been submitted since the 1994 RO decision.  Thus, the claim 
for service connection for diarrhea has not been reopened, 
and the 1994 decision remains final.  

3.  Residuals of Asbestos Exposure

Service connection for claimed residuals of asbestos exposure 
(including asbestosis) was denied by the RO in April 1994.  
The April 1994 decision is considered final.  The veteran has 
alleged that he may have some unspecified disability from 
possible asbestos exposure.  The Board notes that service 
connection may granted for a disability resulting from 
asbestos exposure in service, but service connection for the 
exposure itself may not be service connected.  Neither 
asbestosis nor any other condition attributable to possible 
asbestos exposure has ever been medically diagnosed, either 
before or since the 1994 RO decision.  Even the veteran's 
hearing testimony does not specify what disability he is 
claiming was caused by possible asbestos exposure.  Without a 
current disability, there is nothing to service connect.  
Degmetich, supra.  The Board concludes that there is no new 
and material evidence to reopen the claim for service 
connection for residuals of asbestos exposure, and the 1994 
RO decision remains final.

C.  Service Connection for a Psychiatric Disability

The now-vacated August 2000 Board decision denied the claim 
for service connection for a psychiatric disorder on the 
basis that the claim was not well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That statute was revised by the VCAA 
in November 2000, and the concept of a well-grounded claim 
has been eliminated.  Thus the Board must now decide the 
merits of the claim.

Personality disorders are not disabilities for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet.App. 
439 (1992).

The veteran's service medical records indicate that he 
received treatment at a mental health clinic for adjustment 
problems, situational problems, anger management, etc.  
However, no chronic acquired psychiatric disorder was 
diagnosed at that time.  The earliest post-service record of 
psychiatric treatment is from 1983 when a personality 
disorder was diagnosed, and later medical records dated to 
1998 also show a personality disorder.  

The only psychiatric condition that has ever been 
demonstrated is a personality disorder, and service 
connection for such is specifically precluded by governing 
regulation.  The Board notes that the veteran has alleged 
that he suffers from an acquired psychiatric disability.  
However, competent medical evidence is required to show a 
claimed disorder, and as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the medical evidence indicates that the veteran currently 
has a personality disorder (which may not be service 
connected) and does not currently have an acquired 
psychiatric disability, service connection may not be 
granted.  The preponderance of the evidence is against the 
claim for service connection for a psychiatric disability.  
Thus the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The applications to reopen claims for service connection for 
bilateral hearing loss, diarrhea, and residuals of asbestos 
exposure are denied.  

Service connection for a psychiatric disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

